       Case 1:20-cv-10167-PBS Document 8 Filed 02/21/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
JOSE NOLBERTO TACURI-TACURI,        )
                                    )
          Petitioner,               )
                                    )            Civil Action
v.                                  )          No. 20-10167-PBS
                                    )
CHRISTOPHER BRACKETT,               )
Superintendent of the Strafford     )
County Department of Corrections, )
                                    )
          Respondent.               )
                                    )


                                  ORDER

                           February 21, 2020

Saris, D.J.

     Within 7 days of the entry of this Order, Respondent shall

file a brief addressing the merits of the petition (Docket No.

1), with supporting documentation, including the Order of the

Immigration Judge with Respect to Custody, and if possible the

transcript of the bond hearing. Respondent shall file a reply

brief with supporting documentation within 7 days of the filing

of Respondent’s brief. These filings will facilitate resolution

of the petition regardless of whether jurisdiction is proper in

the District of Massachusetts or the District of New Hampshire.

SO ORDERED.

                                  /s/ PATTI B. SARIS
                                  Patti B. Saris
                                  United States District Judge

                                    1
